                     Case 7:18-cv-05736-KMK Document 31 Filed 01/29/20 Page 1 of 2

                               ~LAw ~OFFICES OF HAR0LD~R.~BURKE~
                                                  POST OFFICE BOX 4078
                                              GREENWICH, CONNECTICUT 06831
                                                 WWW. BURKE-LEGAL.COM
                                                                             MEMO ENDORSED
MEMBER, STATE AND FEDERAL BARS OF                                                                   TELEPHONE (203 ) 219-2301
CONNECTICUT AND NEW YORK                                                                             FACSIMILE (203 ) 413-4443
                                                                                            E-MA IL HRB@ BURKE-LEGAL.COM




         ViaECF

         January 29, 2020


         Hon. Kenneth M. Karas
         United States District Court
         300 Quarropas Street
         White Plains, NY

         Re:      Hay v. PBR Sales LLC et al.
                  Case No. 7:18-cv-05736-KMK

         Dear Judge Karas:

                  This firm represents Plaintiff Monte Ting Hay in this above action.

                 I am respectfully requesting an extension oftime through February 14th in order to complet~
         and file with the Court a motion for default judgment and all ancillary documents. This is the
         Plaintiffs first such request.

                 I am making this request on account of a number of personal and professional issues that have
         arisen since December 18 th , which include my active involvement in an elderly family member' s
         recovery and care following a lengthy hospitalization, my preparation for and attendance at a trial
         conducted last week in Connecticut, and extensive efforts undertaken to open and vacate a judgment
         of foreclosure prior to my clients being ejected from their property. I have also requested and am
         awaiting receipt of certain information from my client and do not know whether recent events in
         Hong Kong and China (the ongoing protests in Hong Kong and now the coronavirus outbreak) will
         impede either his ability to communicate with me of my ability to receive information from him.

                 Finally, as the Court may be aware, notices mailed by the Clerk to Mr. Sapra have been
         returned as undelivered. Efforts are being undertaken to locate his whereabouts so that actual notice
         of these proceedings can be made.

                 I anticipate that all documentation needed in support the motion for default judgment will be
         available prior to February 14th in which case the motion will be filed as soon as it is ready.
                  Case 7:18-cv-05736-KMK Document 31 Filed 01/29/20 Page 2 of 2

~ - - - - -'Thank you for-your-consideration of this-request:--Should the €ourt--have-any-questions, we-ar·P---- --
     available to address them at the Court's convenience.

                                                           Respectfully,

                                            ~ f r ? ~.
                                                           Harold R. Burke
        HRB/st

        cc.    Client
